Citation Nr: 1139902	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island

THE ISSUES

1.  Entitlement to service connection for skin cancer, to include squamous cell carcinoma, with consideration as being secondary to service-connected seborrheic dermatitis and epidermophytosis.  

2.  Entitlement to a rating in excess of 10 percent for service-connected hemorrhoids. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from June 1956 to December 1959 and from March 1960 to March 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2008 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans' Affairs (VA).  The Board notes that on his July 2009 Appeal Form, the Veteran initially requested a Board hearing at the RO.  However, in a May 2011 communication, he canceled that request.  

In addition, in a March 2008 letter, a private physician indicated that the Veteran was battling multiple medical conditions, including a heart condition, hemorrhoids and cancer.  The physician found that the hemorrhoids along with his associated medical problems made it impossible for him to be employed.  The Board notes that if the record raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is considered to be on appeal and is listed on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for skin cancer, including squamous cell carcinoma, to include as secondary to service-connected seborrheic dermatitis and epidermophytosis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action is required on his part.  


FINDING OF FACT

The Veteran's hemorrhoids are manifested by some leakage and bleeding, but secondary anemia and/or fissures are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5107  (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  

Regarding the claim for increase, the Board finds that VA has satisfied its duty to notify.  By way of  a VCAA notice letter sent to the Veteran in March 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  The claim was subsequently adjudicated by the October 2008 rating decision.  No further notice is required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, private treatment records and the reports of VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Also of record and considered in connection with the claim are statements made by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

A June 1997 private medical record shows that the Veteran was experiencing rectal bleeding, which appeared to be related to clostridium difficile colitis.  A July 2001 colonoscopy produced a diagnostic impression of rectal bleeding with a family history of colon cancer.  

An October 2003 colonoscopy produced a diagnostic impression of gastrointestinal bleed.  It was noted that the Veteran was fortunate in that there was no pathology other than hemorrhoids.  

In a March 2008 statement, the Veteran indicated that at the present time his hemorrhoids were oozing a mucus discharge and they also were bleeding.  

On July 2008 VA gastrointestinal examination, the Veteran reported symptoms of anal itching every day.  There were no symptoms of diarrhea.  He had symptoms of pain and anal swelling after strained bowel movements, and would have bright red blood per rectum on the toilet tissue about two to three times per week along with the pain and swelling.  He did take Colace twice a day to help alleviate these symptoms.  He had had a colonoscopy approximately four years prior that showed a cluster of internal hemorrhoids, which were not actively bleeding at the time.  There was no history of Crohn's disease and no history of ulcerative colitis.  He had had no further surgery for the hemorrhoids other than an initial hemorrhoidectomy during service in 1972.  There was no rectal prolapse and no fecal leakage.  He related that he had had a fistula many years prior that was treated as an outpatient with sitz baths.  There was no history of anal or rectal neoplasm.  

Physical examination showed that the Veteran was in a wheelchair.  Examination of the rectum showed a small amount of mucus discharge.  There were three .5 cm hemorrhoids that were reducible and a small amount of redundant tissue in the anal area.  There was no fecal leakage.  The size of the lumen was 1.5 cm.  There were no signs of anemia and no fissures.  There was no evidence of bleeding and no rectal prolapse.  The sphincter tone was good.  

The diagnosis was internal hemorrhoids by history and as demonstrated by colonoscopy and external hemorrhoids, which were controlled with conservative medical management.  The hemorrhoids would not interfere with either sedentary or physical employability.  

On November 2009 VA gastrointestinal examination, the Veteran reported multiple bowel movements, blood with every single bowel movement, leakage and incontinence.  His incontinence was usually some seepage or clouded fluid, which could last up to four hours after a bowel movement.  He needed to use protective devices and diapers to prevent his pants and underwear from soilage.  

He had a colonoscopy in 2005, which did show clusters of internal and external hemorrhoids.  He had an examination, which also showed external hemorrhoids reducible.  He did have pain, diarrhea and he did have discharge.  His fecal leakage was almost every day and he did need a pad.  He also had bleeding and no thrombosis.  The current treatment was conservative and there was no hospitalization.  There had been no surgery aside from the initial procedure in 1972.
The Veteran had had two previous episodes of fissure formation.  The Veteran's condition did not affect his occupational functioning since he was currently retired but it did interfere with his daily activities, making toileting very difficult and requiring him to rely on pads.

On examination there was no evidence of colostomy.  There was evidence of small leakage.  The rectum hemorrhoids were reducible.  There was no evidence of current bleeding or of rectal prolapse.  The sphincter tone was normal.  The examiner concluded that the Veteran had a longstanding history of hemorrhoids.  He had current problems with leakage and fecal incontinence, most of them related to his previous hemorrhoidectomy in 1972.  This represented a current worsening of his condition.  

In a January 2010 rating decision, the RO granted an increased, 10 percent rating for the Veteran's hemorrhoids effective February 28, 2008 (date of claim) based on the presence of slight or occasional moderate leakage.

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The 10 percent rating for the Veteran's hemorrhoids has been assigned under Diagnostic Code 7336.  Under that diagnostic code, a 10 percent rating is assignable for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114 , Diagnostic Code 7336 (2010).

In the instant case, although the Veteran has reported persistent bleeding, there is no evidence or allegation that he has experienced secondary anemia.  In this regard, the July 2008 VA examiner specifically found that there were no signs of anemia.  Also, although the Veteran reported during the November 2009 VA examination that he had had two prior episodes of fissure formation, there is no evidence or allegation that he has experienced fissure formation during the current rating period.  In this regard, the July 2008 VA examiner specifically found that the Veteran had no fissures and the November 2009 VA examiner did not note the presence of any current fissures.  Consequently, given that neither fissures nor secondary anemia have been shown during the applicable rating period, there is no basis for the assignment of a higher, 20 percent rating, for the Veteran's service-connected hemorrhoids.  Id.

The Board also finds that a rating higher than 10 percent could not be assigned if the disorder were to be rated under an alternative diagnostic code.  The Board notes that under Diagnostic Code 7332, a 10 percent rating may be assigned for impairment of sphincter control which causes constant slight or occasional moderate leakage.  A 30 percent rating may be assigned if there is occasional involuntary bowel movements which necessitate wearing of a pad.  Although there are indications in the evidence that the Veteran utilizes a pad for leakage, it is not shown that he has involuntary bowel movements.  

The Board has also considered whether the Veteran's claim for increase for hemorrhoids should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.   See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.  


REMAND

The Veteran's service records indicate that he served on active duty nearly continuously from 1956 to 1975 and that from 1965 to 1975, his primary military occupational specialty was Chaplain's clerk.  His service treatment records do not show any findings or diagnoses of skin cancer during service.  However, he has alleged that his current squamous cell carcinoma has resulted from sun exposure during service, indicating that he experienced a number of sunburns and one episode of sun poisoning during active duty.  He has also alleged that his skin cancer is secondary to his already service-connected seborrheic dermatitis with epidermophytosis.   

Additionally, in a March 2008 letter, a private treating physician noted that the Veteran had reported that he had first been treated for skin cancer three years after retiring from service.  The physician then indicated that he believed that the sun exposure the Veteran experienced during military service contributed to the skin cancers he developed.  Further, in a separate March 2008 letter, another treating physician indicated that the Veteran's skin cancer was probably related to sun exposure earlier during his life, which could have included the exposure he experienced during his military service.  Also, the physician noted that the skin cancers were aggravated by his immunosuppressed status and the medications that he was taking.  

The Board notes there is no current medical evidence of record tending to show that the Veteran received treatment for skin cancer approximately three years after retirement from service (i.e. around 1979).  Rather, the existing medical evidence tends to indicate that the Veteran's skin cancer began to develop around 1999.  Nonetheless, given that the Veteran has specifically alleged significant sun exposure during his long period of active service; given that he currently does have squamous cell carcinoma and given that the record contains medical evidence suggesting that the squamous cell carcinoma may be related to the sun exposure, the Board finds that a remand is necessary prior to final adjudication of the claim so the Veteran may be afforded a VA skin examination to assess the likely etiology of his current skin cancer.

Prior to arranging for the examination, the RO/AMC should ask the Veteran to identify the medical provider or providers who treated him for skin cancer approximately three years after service, and should make reasonable efforts to obtain any available records from all providers appropriately identified.   Additionally, the RO/AMC should also obtain the Veteran's complete personnel file for all periods of his military service, in case it contains any information pertaining to the nature of his duties.    

Additionally, in regard to the claim for a TDIU, as noted above, this issue has been raised by the record.  Rice, 22 Vet. App. 447  (2009).   However, the Board finds that it is inextricably intertwined with the Veteran's claim for service connection for skin cancer, and thus, must also be subject to the instant remand.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to identify the medical provider or providers who treated him for skin cancer (or any other skin disorder) approximately three years after service and should make reasonable efforts to obtain any available records from all providers appropriately identified. 

2.  The RO/AMC should obtain the Veteran's complete personnel file for all periods of his military service.  

3.  The RO/AMC should then arrange for a VA examination by an appropriate physician to determine the likely etiology of the Veteran's current skin cancer disability.   The Veteran's claims file, including any information pertaining to his duties during service, should be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, to include his service-connected seborrheic dermatitis with dermatophytosis.  The examiner should explain the rationale for the opinion given. 

4.  The RO/AMC should readjudicate the claim for service connection for skin cancer.  If it remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

5.  Then, if any further development is necessary, prior to adjudication of the Veteran's claim for a TDIU, such development should be undertaken.

6.  The RO/AMC should then adjudicate the claim for a TDIU.  If it is denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


